    Case 12-20385        Doc 108        Filed 08/23/19 Entered 08/23/19 13:30:47                      Desc Main
                                         Document     Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE



____________________________________
                                    )
In Re:                              )
                                    )                          Chapter 13
      JAMES F. WHITTAKER,           )                          Case No.: 12-20385
                                    )
            Debtor.                 )
____________________________________)

         ORDER ON MOTION TO COMPEL FILED BY U.S. BANK TRUST, N.A.,
            AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST.

         This matter came before the court on the motion of U.S. Bank Trust, N.A. (“U.S. Bank”)

seeking an order compelling James F. Whittaker to execute a certain quitclaim deed (Docket

Entry (“D.E.”) 93). Mr. Whittaker objects to the relief sought by U.S. Bank (D.E. 98). After

reviewing the pleadings filed by the parties, the arguments presented at the hearing on the motion

to compel held on August 20, 2019, and the information contained in the dockets of this case and

the Massachusetts bankruptcy case of In re Maryrose Whittaker, (Case No.: 17-1267-FJB) 1, the

court hereby grants the motion to compel as set forth below.

         In 2004, Mr. Whittaker and his wife, Maryrose Whittaker, executed a note in the

principal amount of $329,365.47 in favor of Household Finance Corporation II and secured their

obligations under the note with a mortgage on real estate located on 246 Fiske Street in

Holliston, Massachusetts (the “Property”) in favor of Household Finance Corporation II. Eight

or so years later, Mr. Whittaker filed this chapter 13 bankruptcy case and in January of 2013, his

amended chapter 13 plan of reorganization (the “Plan”) was finally confirmed (D.E. 59).


1
 A court may take judicial notice of items on its docket and of those on the docket of related cases. In re Montreal
Maine & Atl. Ry., Ltd., 574 B.R. 381, 395 n. 16 (Bankr. D. Me. 2017), leave to appeal denied sub nom. Canadian
Pac. Ry. Co. v. Keach, 2017 WL 4845733 (D. Me. Oct. 26, 2017).
    Case 12-20385          Doc 108       Filed 08/23/19 Entered 08/23/19 13:30:47                  Desc Main
                                          Document     Page 2 of 3


Paragraph I B of that order treated the secured claim of Household Finance Corporation II

(Claim No.: 6-1) 2 as follows:

           Debtor will surrender the Property upon final confirmation, or by order of court,
           whichever is sooner. The surrender will be in full satisfaction of the debt. Upon
           confirmation, Debtor will execute a quit claim deed to claimant, which upon delivery to
           Claimant shall vest ownership in claimant. (sic).

           Over four years after final confirmation, Mr. Whittaker and Ms. Whittaker executed a

quitclaim deed dated May 10, 2017 conveying the Property to Household Finance Corporation

II. A copy of that deed is attached as Exhibit A to Ms. Whittaker’s objection to U.S. Bank’s

motion to compel filed in her Massachusetts bankruptcy case (D.E. 85 in Case No.: 17- 12671-

FJB). 3       However, for reasons that have not been fully explained, U.S. Bank does not have

possession of the original deed required for recording purposes and asks this court to compel Mr.

Whittaker to execute a replacement deed which has already been signed by Ms. Whittaker (the

“Replacement Deed”). U.S. Bank claims that granting its request will ensure compliance with

the confirmation order and will resolve title issues that presently exist with the Property.

           This court agrees. U.S. Bank seeks nothing more than what Mr. Whittaker proposed in

his Plan and what was ordered by the court: Mr. Whittaker’s surrender of the Property by

conveying it by quitclaim deed. Mr. Whittaker’s execution of the Replacement Deed will bring

to an end the uncertainty surrounding title to the Property and will effectuate the intent of the

Plan concerning the U.S. Bank claim.




2
    Household Finance Corporation II subsequently transferred its claim to U.S. Bank (D.E. 73).
3
  Ms. Whittaker filed her own chapter 13 bankruptcy case in the United States Bankruptcy Court for the District of
Massachusetts (Case No.: 17-12671-FJB). In that case, U.S. Bank also filed a motion to compel the conveyance of
the Property (D.E. 81 in Case No.: 17- 12671 (Bankr. D. Ma.). The Massachusetts Bankruptcy Court granted that
motion on April 4, 2019, over Ms. Whittaker’s objection, and ordered that she execute the Replacement Deed (D.E.
98 in Case No.: 17- 12671-FJB).
 Case 12-20385      Doc 108      Filed 08/23/19 Entered 08/23/19 13:30:47         Desc Main
                                  Document     Page 3 of 3


       Therefore, the motion to compel is granted. U.S. Bank and Mr. Whittaker shall cooperate

with each other to ensure the execution and delivery of the Replacement Deed to U.S. Bank’s

counsel by September 13, 2019.



Dated: August 23, 2019                             /s/ Peter G. Cary
                                                   Peter G. Cary, Judge
                                                   United States Bankruptcy Court for the
                                                   District of Maine
